Citation Nr: 1232846	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a wavier of an overpayment of pension benefits in the amount of $76,358.00.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.     

The appellant requested a Travel Board Hearing and was scheduled for a hearing in September 2010.  However, in an August 2010 letter, the appellant stated that he was unable to go to his scheduled hearing because he was incarcerated and requested that the hearing be rescheduled.  In August 2011, the RO notified the appellant that he had been placed on the list of persons wanting to appear for an in-person hearing before the Board.  The appellant returned the letter in September 2011 having checked a box on the letter indicating that he wished to withdraw his request for a Board hearing.  Thus, the Board finds that the appellant's hearing request is deemed to be withdrawn.  


FINDINGS OF FACT

1.  In an April 27, 2006 letter, the appellant was notified of an overpayment of pension benefits in the amount of $76,358.00, and an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness letter to request a waiver of the debt.

2.  The appellant's request for a waiver of recovery of the overpayment was received by VA on August 1, 2008.


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of an overpayment of pension benefits in the amount of $76,358.00 was not timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested a waiver of recovery of an overpayment of pension benefits in the amount of $76,358.00.  For the reasons that follow, the Board finds that the appellant's request was not timely.


Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Legal Criteria

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b) (2011); see also 38 U.S.C.A. § 5302(a) (West 2002).

In an August 1998 rating decision, the RO granted entitlement to nonservice-connected pension benefits effective February 3, 1998.  In an August 1998 notice letter, the appellant was informed that VA was paying him as a single veteran with no dependents.  The appellant was notified that he should tell VA right away if his income changed, he gained a dependent, his net worth increased, or he moved.  

In August 2005, VA received a letter dated in July 2005 from the appellant which stated that he and his wife were now living together as husband and wife.  In a September 2005 letter, the appellant was informed that because VA did not know when he got married or if his spouse had income, they proposed to stop his monthly benefits effective March 1, 1998.  The appellant was informed that this adjustment would result in an overpayment of benefits which had been paid to him.  He was requested to submit an Eligibility Verification Report, a Statement in Support of Claim, a Declaration of the Status of Dependents, and a copy of his marriage certificate.  

In October 2005, the appellant's wife sent VA a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, for Veterans of Foreign Wars of the United States.  However, the appellant's wife signed the form, not the appellant.  Consequently, the form was not valid.  Similarly, the appellant's wife submitted statements received in October 2005 including a Declaration of Status of Dependents, an Eligibility Verification Report indicating the appellant and his wife were living together, and a statement in support of the claim.  In the October 2005 statement in support of the claim, the appellant's wife stated that she was the appellant's legal wife and the appellant had been sent to prison for 3 1/2 years in July 2005.  In March 2006, VA received a copy of a marriage certificate indicating the appellant and his wife were married in February 1982.  

In an April 2006 letter, the Milwaukee VA Pension Center notified the appellant that they had not received a response from him within 60 days of the September 2005 letter which notified him of the proposed termination of his pension benefits.  Consequently, his pension benefits were terminated effective March 1, 1998.  The VA Pension Center noted that they had received a response from his wife in which she submitted the evidence requested.  However, they could not accept her signature to adjust his benefits.  

In an April 2006 letter, a copy of which is in the appellant's Virtual VA records, the VA Debt Management Center informed the appellant that he was paid $76,358.00 more than he was entitled to receive.  The letter informed the appellant that he had the right to dispute the debt and the right to request a waiver.  The letter stated in bold print that "Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  Although the document entitled Notice of Rights and Obligations was not included in the claims file or virtual VA, the form letter noted that enclosures were included with the letter.  The appellant has not asserted that the Notice of Rights and Obligations document was not enclosed with the April 2006 letter.  The Notice of Rights and Obligations document informed the appellant that he had 180 days after the debt notification date to submit a request for a waiver.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  In this case, no clear evidence to the contrary has been presented to rebut the presumption of regularity.  The Board presumes that the enclosure Notice of Rights and Obligations was sent to the appellant at his address of record in April 2006.  

In June 2006, VA received a letter from the appellant's wife in which she requested an apportionment of the appellant's benefits.  She noted that her husband was incarcerated in a correction center.  She indicated he was incarcerated in 2004, and confined after he was convicted in July 2005.  In another June 2006 letter, the appellant's wife stated that when she sent the forms in, she was under the impression that they were the right forms to be completed with the help of a VA service officer.  She stated that the service officer told her to sign her name where her husband's name was supposed to be.  She stated that she just took his word for it.  In June 2006, VA received a VA Improved Pension Eligibility Verification report signed by the appellant.  On the top of the form, a handwritten statement stated "to reopen benefit."  The appellant did not indicate he requested a waiver of the overpayment.

Although the appellant's wife submitted a statement in June 2006, within 180 days of notice of the debt, the appellant did not submit any statements regarding the overpayment.  The appellant's wife had not been appointed as the appellant's power of attorney or representative.  Moreover, her statements in the June 2006 form did not specifically indicate that the appellant wished to request a waiver of the overpayment.  The only form received that was signed by the appellant indicated that he wished to reopen a claim for nonservice-connected pension benefits and did not reference the overpayment.  

In a statement received in August 2008, the appellant requested a waiver of the overpayment.  He stated that he had not purposely intended to cause the overpayment.  He stated that he needed the money at that time to help him pay for a lawyer to fight the case that was against him and the VA pension was the only income he had to pay for a lawyer to help him fight for his freedom.  He stated that some checks were used to pay rent and bills and that none of the money was kept to take care of him while incarcerated.  He stated that he had been incarcerated since 2004 and 6 months of 2005 before he was convicted and confined in July 2005.  The appellant's request for a waiver was untimely, as it was not submitted within 180 days from the date of notification of the debt.

In a November 2009 substantive appeal, the appellant stated that his first contact about the overpayment was in December 2008.  He indicated that he did not receive notice of the overpayment.  The appellant enclosed a copy of the December 2008 VA letter which informed him that his request for a waiver had been denied in August 2008.  He noted on the copy of the VA letter that as he had been in a corrections center, he had no reason to file an income verification form.  In the November 2009 substantive appeal, he also noted that VA had informed him that they were not informed that he was in custody.  He indicated that steps were taken to inform VA of his sentence.  The appellant sent VA copies of letters addressed to him from his wife dated in January 2006.  In the letters, his wife indicated that she needed him to send a current statement or power of attorney statement.  

In a statement received in August 2010, the appellant's wife indicated that the VFW service officer who gave her the wrong forms "causing the overpayment" had passed away.  In an August 2010 letter, the appellant stated that around April 2004 he was represented by J.T., who had him sign two forms to get his medical records, including from VA.  He stated that notice went to VA that he was in custody at that time.  

The Board notes that there is no evidence from April 2004 of record indicating that the appellant was incarcerated.  On the contrary, in the August 2005 statement which caused the finding of overpayment, the appellant stated that he and his wife were living together as husband and wife in July 2005.  The VA was first notified that the appellant was incarcerated in the October 2005 statement from the appellant's wife which indicated that he had been sent to prison in July 2005.  The appellant did not inform VA that he had a new address.  As noted above, he requested that his claim for pension benefits be reopened in the June 2006 form within 180 days of the April 2006 notice of the overpayment of benefits.  As the appellant requested that a claim for pension benefits be reopened, he indicated that he knew that his pension benefits had been terminated and thus that he had received the April 2006 notice.  As noted above, the April 2006 letter included notice of his right to request a waiver of the overpayment within 180 days.  

As the April 2006 letter was sent to the appellant's address of record at that time, and the appellant's June 2006 request to reopen his pension benefits indicates that he had knowledge of the termination of his benefits, the Board finds that the appellant was properly notified of his right to request a waiver.  The appellant did not file a request for a waiver of the overpayment until more than 180 days after he received notice of the overpayment.  Although the appellant and his wife have asserted that they received incorrect information from a veterans' service organization representative, as the representative was not employed by VA, VA is not responsible for incorrect information or confusion concerning information provided by such representative.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the appellant's request for a waiver of overpayment was not timely, and as a matter of law, his claim must be denied. 

The Board notes that the appellant has asserted that the overpayment occurred because the appellant's wife turned in the forms requested instead of the appellant.  The Board notes that the issue of the validity of the debt is not before the Board as the appellant did not timely appeal the overpayment.  As discussed above, the appellant requested that his pension benefits be reopened in June 2006, but did not request a waiver of the overpayment until August 2008, more than two years after the April 2006 decision terminating his pension benefits and finding an overpayment.  Whether the appellant was entitled to nonservice-connected pension benefits is a separate issue from the validity of the overpayment.  There is no indication the appellant requested a waiver of the overpayment within 180 days or submitted a notice of disagreement within one year of the April 2006 decision.  See 38 C.F.R. § 20.302.  The Board further notes that the appellant failed to report that he was married prior to August 2005, although he had been married to his wife since February 1982, including the entire time he was receiving nonservice-connected pension.  He also stated that he was living together with his wife as husband in wife in July 2005, but in January 2009 stated that he had been in the correctional center since July 2005.  As noted above, in the August 2008 statement, the appellant stated that he needed the money from the pension to help him pay for a lawyer.  His statements indicate that he did not question the validity of the debt.  

In sum, the Board finds that the evidence is against the appellant's claim.  As the appellant's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.


ORDER

Entitlement to a waiver of an overpayment of pension benefits in the amount of $76,358.00 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


